OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                          AUSTIN




sr. mnr1os lt.Baughppao,
allot Clerl$
88psrtaaat or ~i4QltQr0,
baettin,Tuxas
noar sir.;




                                      leth end isothroqault-
                                     eldonr heve ‘boonto.
Sr, CharlosB. Baaghm~, Pye 8.


    and thu reaainder at suah foos fop:sQah season-
   ,a1 holp as iuaybe uoaossary, and other exph~sos
    lnaidart to’tbo pro&m administrationab the
    above     Aat.

       ,.-For  tho fiaaal years onding A      st Sl,
    1940 and AUgQet Sl, 1941, all foes and7 of UA-
    oxpsndod bdAQOOb mhiah bat. been ro00iroU uod
    uhioh.may bo rewired  by virtue  ot. 8.. B. SO,:-
    WI :B.B. SS9, Aiots & the FOrty-fittb;L~&#la-
    two, and ae ammded by blotmts   Bill 84 of t&a
    First CalledBsadon          or tbo Forty-fifth            Lo&-
    lature,are bmoby ap9ropriatodaftor they
    &all harr bem5 dopositod in +h* Stata.Troa-
    auryfor the r0iiarriti8purposret
             nimat~ or.mdiog *8d.~io0dp4g14 .’
                          the A&oaX$uril           Frotootlv .:
                           Aot
                     Assistant  Biroeta?   .   .     . .. . . e ,. .
                     ml3pootor’  . . . .   .   .     . . ~. . . .‘.

    muathe roan$86ar,or 'auah faoa             r0r     euoh   auamk




            *hr      iho il8osl,i&         &lng       kagm,t sl
    194Wand Augaiit 91, 1941, all roes and/or-d
    OXpDQdOd balaAeo# whioh,haat beoQ m8eiYoQ aI%&
    uhiab aat ~,TOOOIV,UIIby Yfrtue c$ It.8. 500,
    Beguler Semdoa of the Forty-eeaoadLeglela-
    tars aa assaildid,and B. 8..888, Aot6 of t&e
    Roguiar Somdon of the lkrtpsixth Lqiibtaro,
    are hureby appropriated after  thuy &all baw
    beeA deposited iA t&o State TroaaQ;tJI,for the
    followbw pprppdeosr
                     CuOr Of th6 aitTQS wiQ.S%tY aQ6
                     Stenognphar-Bookkeeper . . . . . .
    and tha'romlnbef cvfruoh hutQs tcr suah sea-
    sonal help a8 kay bo AaaossaxyaAa othar~sr-
    J?UQtSOE
           iQdd@At  tU thS pTOI)OrSdraiAiEtZStiOU
    cc the ebova ,AMl#.
 xr. char106 B. Baugbacm,Pa80 5.


            R*For tho fisosl roar8 ending.August Sl,
      1940, and August ST, 1941, 611 teoe and/or On-
      expended balamoa   whioh bars booA~reaeirod and
      whloh may be rsaolred by virtue  of H. B. 625,
      Aote of the Roguler Seerion of the Forty-third'
      Loglelaturo,.aoemandod,are horebyeppraprla-
      ted a fterth e ylbell have besPldopoeltod IA
      tho St&o Tro8ertn for euob eoeaonal holy ae
      may be Qeaoeaexy,-aQdother OX:WAI)OOin&d&t
      t0 the 9roperadniAletmtfOA of the abavo Aot,
      IA0 aMua1 aalarlea to be paa OQt of fhM
      fbO6).
            Vloaee advles whether tho Qwmledonor
      of Agriaulture in tho adninistmtlon ottho
      above Aate, hai tho'&sthodty to approve ox-
      penae aoaounte lnourrod by oanployooeof the
      hpaZ%aeQt iA the UdniAietmtiOQ 5f the AbOvo
      Aots, end till tho llomptrallerbo aathorieod
      to leeao warrants oovorlag kid oxpcmeo aowwte,
      amiDst tho fanba roaming tf'tho Dopartwnt
      uQd&rtho provleiona~of~14 above A&et*
            Them   owbo   no qaoetloa bat   that   all fooe
 and/or wox&nmlbl balumos dhloh have bear rooellrob lQd
.whiob maybe. reoelroaby rlrtuo af ths,~fellowlQ8 Artiolea
 and A& shaVab o wlp p r o p r ia
                                into it
                                      toa -
                                          a ma
                                            d &a oVa il-
 ablo to the partloulardirieioae~~      Dopartmont of
 Agrloultarowhlokare arroatoat
                                          Revlaed
          1. Artlaloe 56 to 67, inelaslre~,
 Cidl Statutes, 1985* Cba&m 98, Aota of the First Cell-
 ed Seaaion, Uat L8ghataro.
             Rouse 8111 99 an& Bouee Bill 557 Aota of
the 45th ~&ial.ataro,a8 amendedbi Sonafe'Blli84 of tbo
Fir& Qallod SetwioA, 45th Loglelaturo.
          3. Howe Bill'500, Roguler Sseelo~ of the 4Zpd
teglelataro,aa amended, and Xoaeo Bill 888, Aata of tho
Regular Seedon of the 40th Legi&itaro.
          4.. House Bill 683, Aate of the Begular      Seerion
 of tho.4Srd Leglaleturo.
            IQ
             eaah af the four'paragtapheof the General
 DepartnsntalAppropriationBill; Soaete Bill 4Z7, Dopart-
nent of AgdOQltQro, under aaaalaoration,tbo words *all
                                                             .*59

241'.
    Charles B. KIw&IWA, -60 4.


fee8 and/Or unexpendedbalanooe ... are hereby approprlat-
ed after they shall baoe been doposited in the Sfato
Ymaeury,w are follmed by throe pUrposea: First, on0
or more epeolfla aalarp ltcunsror a permanentahlof of
a division and awl&ants; seaoQdd,*the remeSndor~& euoh
foes for euoh season&l help 88 ma7 be Dbooesa~pflaantI
third..wand othor oxpeneesinaldentto the properad&&-
lstratlonof the aboroN Aot m hata.
          brtor the e*alflo salary it-e are pal&out
or the reepeotlvefunds, the remainlAg balanae Is appro-
priated as a lump ewn for *euoh reeaonal help as -3 bo
neoessary.and other expenses iMidOAt   to the pmpor ad-
ministrationof tho abemom Aat or bate.
          The qUO8tlOA before aa lr whether or hot travel-
ing eXpOQeos harred by eaployeaa in the adniniatration
of the resptmtlroAate nadir wa~lderatlo~ may .bba gieib
od or the lw    ma approprlatlona.
          xt 18 qlr OpiAiOA that th0 qltostionla aDaReP-
able in the afflmmtird. tA tho Onso ot the qpprOptiati.en
io rltorjr.Aatwe fiAa tbo words %%I other lxpeneee,bol-
do& to the proper ldmiaitatratlon of the abeStem Aot er.
Acts.  This prwlelon of tho appropriationbU1 laQ only
be aonrtmed as an appr8Jwiationfor oontingoat expmaae.
It la 8 blaaltefap&iroprlatloti almad et oetahhing.orozy
lagltlaatooxpwee lpoumod &A tho~propera&lAlatratLcw
0r the above referred to Aota. ZravollQg eqpeaaoe are
properly ineladod immg *ather ergeAses lnoldsnt to tho
proper a&niQlatratlonof the aboto* Aat or Aots.
          In CoAfsraQea Opinion  X0. SoeD OS this Dopart-
ment, by Honorable Riohard B. lalrahlld,  AsdstaQt Attor-
ney Oeaeral, it ,haebeam held as followsr
          V?hara a dopartmoAt er dltialoq ot a da-
     partmaat is not provided epc+oil%aall~~wlthan
     ltm for *trarollzrg axpenes * but mah depart-
     mont or Qlrlsicin0r a dopa&mant is provided
     dth a~ itam of appropriationfor ~ooAtlAgeQt
     expeAsea* or for travellAg sxponaes gro~pod
     dth otbitritems of expoase,.tbol&m fnr *aon-
     tingoat oxponse* or tha ltsa for traveling ox-
     pwee grouped tith other item8 of axpaQee slay
     bo wed to defray ths tratatlng expsnses of
Kr.   Charlso    I%. BoalgtuWn, Pa%@S.



       t&e departrPsnt          Or 8 dapartpleUt.
                     OX-d%V181O11                                  In
       8UOh           th3
                eV8,?t,     BUS QTOvidsd    ia   tbS  itOlP:fOr     ‘00~~
       tiW8at     OXpen      Or rOZT tXW8iifU3      aQWI60      grCXAp&
       with othor Itcrcsoi oxgnmae rapreaeotathe maxi-
       mu!naSM&t avnilable tO the dapartmantor diYi*
       8fOU Or Lt&tpnrwRt rOr tr6V6iiUS8apOMe6, (OX-
       cept es to Federal ruDd8 autborlasdby the
       Fedore Governamnt to be spent ror mooh pmpo8e)
       8nC when 8u0h am~nt haleb88a 0rpent%ed, w&titer
       ror traveling expense8 or for 0th~ e?rpmau
       prc~rlp payable out of #UC& ltaa or appmpr$w
       eon, no othmr runde rrolp any Iwuroe (aareFad-
       era1 funds 6pmol~oally autborlradby tlm Yebnl
       Covornnant to be u6ed r0reuoh purpose) may be
       bpmt by the depurtamnt or division of a depart-
       zaatror travelin&espenmt.*
                     oi the De ramcat of h&aulton
     In the paragrfiph                                 ap-
proprintloarhioh w are mm1 6s 8, Sk0SpOcdliO,itaPfOT
"tIUV~:fl~81pWAE08n ha8 been 84% Out. Ivetthoria thera
6nita der
      m   initely
             swr er md
                     ta a 8
                          looatlqent                         atpau*8.~
&it the r80t t&t  the 0at0h41 phrase -9ma 08h6r orpmames
lncltlentto .&hepropsradminietration"rS tpe Data la
                                   ~ptm808* doe6 nat
quertion 18 not .labeled*ooutla(gsnt
ohall@ it?3e88enti8l OhSl!~Ot@r.It tP @ilVM%kti bF the
ab0~8 tpmtsd tuiicrg0r coai0r8~~ opih8 mb. so09.
    Attation  mnot be oaflsd to the following itoarpoOn
%8intananoe and sri#00ellaneo~~In the a&poprlatdon %br
your depart?imntt



     In vim of the abow item and tb8 f’csllm%ngrl6er to
fiBsateBill 427, the qus8tIon ari8sa a0 to WhOthor or sot
ttaralfae;sxpansas ineldsnt k thr proper adaaialeliawtlon
or the Aat. under aonstderatianawg be paid out of rundo
accruing to me Dapartmnt OS AgrWiltuPa uader ttrspro*&
SiOS3 Or th888 .h?tSl
      10 co be   p%fdout    UC Lhe appm~rlatian       rma   tka
      Oeracarel
             Fund, rmpr tees, riJaalptn or 8psalal
      fu;;Ce oouaoted bg virtue $0f oert3In 1~8   2r
      thie iitote, or rrw2 other ruaGt3(excluelts  0r
      fsdoral funds) ,ovfill?blefor use by a da~artmantrW

     Coneiterln~ th8 Dopwlnent af Qriculture appoprla-
tion 55 a w&016, It Is our opinion tkt the Legiialat-
approprI?ted the @C,@oii tr%volixg sr?ance itazlfor ths
purpose or anrrylng out th0 runotione d *all fiivisions'
genornlly wbioh preceded the Zaintennaoe an& ati6oollaneou$
lti&SiUI4ti~On,  1.8     @588r%i    orrio   x%V18iOa,  iiOtiimUrai
en6 i&8x8ritin8     Dirictlon,    ‘dtrkets  and %arehoue* .Dlv~tiIon,
Waights     and -auras        Division, Seed Lnborstory       Division,
;ibkd +8d Cettifleation           DI~visIoa,?eonn Dlvla~lon,        and
        - StallIon Ditision.          But ror the purpoee or. dotr8y-
 Iog traveling oxpeneee, 85 well a8 all ooata and oxponoee
 In&deftt 20 the admlnlstratlon of Artloles 56 to 69, lnelu-
            . S. 192&, Cheptor P3, kota Blrst Call86 S@s6lon,
 ~St'&SbtW8;         $1. il. 99 an6 11. 6. 557, Aoto or 4Sth,
"LegIslatura, as awetied by S. li, 24 of the ILret Called
 f%8t?iOn Or #iSam     iAgi8hitUr8;   k Be 6oo, hW&Ar     888.
 81011of th8 ata LegIsleturs, a8 smQAdocl, an4 3. B. a&3,
 Aotar of tne Eegtilar Yesaion 0r .the 46th Le4#8zstqre~   an&
 B. 8. 623,  Aots  ol the Rsguler 'Sssslon of ths QJrd
 L8gislaturs,it .wao th8 InteutIoa of.tire Lsgislatu8
th%t tb    hS@   8M   QppXfkpri%tiOn8   pX'OVb%sd ill C+OIlQO~tiO~
with the foregolag aaaotaenta be, separate, dIstInot, and
exolualve.

       It till bs observed ~&at tbe Acts and appropriations
in oomeotlon     themtth      under oonsideratlonfollow the
"Ualntsnanta and 'ril8oellsneous"items Inolutin~ 830,000
for 'tr%veling eIpdnM)8"       iA the &3paraQKat Or AgiQtitUre
appro?rIatIon.     T&l8  Indloater   tha asp8rabllIty of the88
ftenbn from ths pr8~66dIae epsoirioslly Itaalzed pcirtlons
.af t:ta I?111 to which ths WaIntmc?&oe     end ?.!189811ana0u8*
pr6vialonaare appended. In this oonnsotlon, 3pfnIon 30.
0-153~2 by Iion. riL&xsrrCW, Fairoh~ld,    Assistant   Attorney
3enar51, to Zen. C. 3* Clnrk, C&aIrzan of tlia Sbnrd of 8ater
~~&bsera, Austin, Is In point, oopg %ttsohcU.

     It in our oplalon that thy tk&&aloner    al' Agrioul-
turs, la the n&midolstratlon or Artlolas 56 to 69,  lnolu-
sloe, l&vised CIvIl Statutes of lWS, Chapter $3. Aot8 at
xh    ch8ries     x.     fkuuhma,           %hrge7.




tbs   irirSt    CollCd        :686iOll      Of   t!B    &Et    ti&$SbitUrt3;    :iQU80
Bll’L 99 r?cd !iOUBB Bill 557, hots of ti2l 43t?i relr;fa1ature,
aa ssmdsd    by .%nate  Bill 24 of the Zlret Callee 2eealoa
of the 46t?1 Lo&sfnture ; Xcuse Bill 500, Reg.&r      Sesoloa
or the 4&d L6gislstuX5, a8 aaanded, and ilow Bill 098
Act8 0% the Zag~lsr ~eS#lioll  Otthe 46tht8gtS~Etlll?6;   6u!
t$,ouee Bill 623, Aots of the Regular Sorrslon of the 43x4
~f$iSlStUNS,        hs6       tb!e   8UthOrity         t0         tlYiV61
                                                            8ppT‘oVQ           6XpQXb665
inourrsd by sliployses of'tlta Depertmsat of Agrioultur5
in,the   ndrdnlstrntloa of the above kots,  ant  the Ccuptmller
of Pub110   Amounts of the State of Texas is ailthorlzed    to
i85Ue WtlrEtIIt8OOVOrfIlg syoh tnWOl  OXpen     6OOOUntS  6&linSt
the   fun68 aocxuing to the D8partaiimt bt A&oulture     Under
the   &wWisionS          of    those      At!$d..

       Tru&lng         that w          havcr sully flaswred your Ldqulry,
we*are

                                                        Your8 very truly




           AFPROVEDOCT          20, 1939

                h.u
           ATTORNEY GENmAL               OF TEXAS